Exhibit 10.10

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”), by and between FedEx
Corporation (“Company”), and Christine P. Richards (“Employee”), is being
offered to Employee on July 19, 2017 (the “Offer Date”), and may be accepted by
Employee by signing the Agreement without change and returning it to the Company
no later than July 20, 2017 (the “Offer Expiration Date”). The date on which
Employee executes this Agreement shall be its “Effective Date.”

RECITALS

WHEREAS, Employee is currently employed by the Company as the Executive Vice
President, General Counsel and Secretary; and

WHEREAS, Employee has decided to retire from her position as employee of the
Company at the end of the day on September 30, 2017 (the “Separation Date”); and

WHEREAS, this Agreement contains a general release of claims that Employee may
have against the Company and its subsidiaries (collectively, the “FedEx Group”),
and their respective affiliates and related parties, and by delivery hereof,
Employee is hereby notified and acknowledges her understanding that Employee’s
execution of this Agreement (including the Release Affirmation set forth as
Exhibit A hereto) is required for Employee to receive any of the payments and
benefits set forth herein; and

WHEREAS, the parties intend for this Agreement to supersede any and all prior
agreements that Employee has with any member of the FedEx Group relating to the
terms and conditions of her employment with the FedEx Group following the
Effective Date.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Company and Employee hereby
agree as follows:

Section 1. Employment Status.

(a) General. Employee hereby acknowledges and agrees that her retirement from
service with the Company and from each other position she holds as an officer,
director, committee member, or other service provider of any member of the FedEx
Group will become effective as of the Separation Date. Except as otherwise
expressly set forth herein, Employee shall not represent herself after the
Separation Date as being an employee, officer, director, agent, or
representative of the Company or any other member of the FedEx Group for any
purpose, except as otherwise provided herein. The Separation Date shall be the
termination date of Employee’s employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through the FedEx
Group, except as otherwise provided herein. The terms and conditions set forth
herein shall exclusively govern Employee’s continued employment with the Company
from and after the Effective Date.



--------------------------------------------------------------------------------

(b) Duties. During the period commencing on the Offer Date and ending on the
Separation Date (the “Transition Period”), Employee shall continue to perform
such duties as assigned by the Company as consistent with her position as
Executive Vice President, General Counsel and Secretary of the Company.

(c) Compensation and Benefits. During the Transition Period, Employee will
continue to receive her current base salary, to participate in the health
insurance and other benefit plans of the FedEx Group in which she currently
participates, and to receive the perquisites and other personal benefits
currently provided to her, subject in all cases to the discretion of the Company
to amend or terminate any or all of such plans or arrangements at any time and
from time to time in accordance with the terms thereof.

Section 2. Separation Payments and Benefits.

(a) Accrued Amounts. Following the Separation Date, Employee will be paid or
provided all accrued but unpaid base salary and approved unreimbursed business
expenses through the Separation Date, if any, regardless of whether this
Agreement becomes effective. In addition, Employee shall be entitled to all
benefits accrued up to the Separation Date, to the extent vested, under all
employee benefit or bonus plans of the FedEx Group in which Employee
participates (except for any plan that provides for severance pay or termination
benefits) in accordance with the terms of such plans, and any other amounts
required to be paid pursuant to applicable law. For the avoidance of doubt,
following the date on which the Employee’s coverage under the group health plan
would otherwise terminate, Employee shall be entitled to enroll in COBRA
continuation coverage under the Company’s group health plan, as provided under
the applicable law, at her expense or alternatively, the retiree medical health
plan. Information about electing COBRA coverage will be provided to Employee in
connection with her separation from service in accordance with the Company’s
customary practices.

(b) Severance Payment. In consideration for and subject to the terms contained
herein, including Employee’s timely execution and non-revocation of this
Agreement and the release and waiver of claims set forth on Exhibit A hereto and
made a part hereof (the “Release Affirmation”) and continued service to the
Company through the Separation Date, Employee will be entitled to (i) receive
and retain a lump sum cash severance amount equal to Seven hundred fifty-three
thousand and nine hundred dollars ($753,900.00) which will be paid to Employee
through the Company’s payroll on or before, October 31, 2017, and (ii) retain
the mobile phone and mobile phone number provided by the Company for the
Employee’s use during the term of employment. In addition, the Company will
provide monitoring of Employee’s home security system through December 31, 2017.

(c) No Further Benefits. Except with respect to Unreleased Claims, Employee
hereby acknowledges and agrees that the severance payment provided pursuant to
this Section 2 is in full discharge of any and all liabilities and obligations
of the FedEx Group to her, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
any written or oral agreement, policy, plan, or procedure of the FedEx Group or
any understanding or arrangement between Employee and the FedEx Group.

 

-2-



--------------------------------------------------------------------------------

(d) Equity Plans. Employee shall retire at the end of the day on September 30,
2017. Accordingly, Employee may exercise any options granted under the Company’s
stock incentive plans which are vested and are exercisable as of that date to
the extent provided and in accordance with the provisions of such stock
incentive plans. Employee will vest in any restricted stock she may have been
granted in accordance with the terms of the equity incentive plans. Employee
will not be eligible for additional grants of stock options or restricted stock
following the Effective Date.

(e) Tax Return. In addition to the special severance payment described in
paragraph 2(a), the Company will reimburse Employee for the actual cost of
preparing and filing her 2017 income tax returns in accordance with the
generally applicable policies for reimbursing officers of the Company for such
costs, provided that Employee submits such request for reimbursement in writing
no later than May 31, 2018.

(f) Taxes. The payments referenced in Section 2 shall be subject to reduction
for tax and other withholding obligations.

Section 3. Release and Waiver of Claims.

(a) Definitions. As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, equity, or otherwise.

(b) Release. In consideration of the payments and benefits described in this
Agreement, to which Employee agrees that Employee is not entitled unless she
executes this Release and the Release Affirmation, and unless it becomes
effective in accordance with the terms hereof, Employee, for and on behalf of
herself and her heirs, successors and assigns (collectively, the “Releasors”),
subject to the last sentence of this Section 3(b), hereby waives and releases
all common law, statutory, and other complaints, claims, charges, and causes of
action of any kind whatsoever, whether known or unknown, in law or in equity,
that Employee ever had, now has, or may have against the Company and its
shareholders, parents, subsidiaries, affiliates, predecessors, successors,
assigns, directors, officers, partners, members, managers, employees, trustees
(in their official capacities), employee benefit plans and their administrators
and fiduciaries (in their official capacities), representatives, or agents, or
any of their affiliates, successors, or assigns (collectively, the “Releasees”),
by reason of facts or omissions that have occurred on or prior to the date that
Employee signs this Agreement, including, without limitation, any complaint,
charge or cause of action arising out of Employee’s employment or termination of
employment, or any term or condition of that employment, or arising under
federal, state, local, or foreign laws pertaining to employment, the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, or any other federal,
state, local, or foreign laws relating to discrimination on the basis of age,
sex, or other protected class, all claims under federal, state, local, or
foreign laws for express or implied breach of contract, wrongful discharge,
defamation, or intentional infliction of emotional distress, and all related
claims for attorneys’ fees and costs. Except with respect to Unreleased Claims
(as defined

 

-3-



--------------------------------------------------------------------------------

herein), Employee agrees that the foregoing release may be pleaded as a full
defense to any action, suit, arbitration, or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted, or maintained by the
Releasors. Employee acknowledges that she intends to waive and release all
rights, known or unknown, that she may have against the Releasees under these or
any other laws; provided, that expressly excluded from this release are (i) any
claim to enforce any rights Employee has under this Agreement, including the
right to any severance payment under this Agreement, and (ii) rights that cannot
be released as a matter of law (collectively, the “Unreleased Claims”).

(c) No Claims. Employee acknowledges and agrees that as of the date she executes
this Agreement, she has no knowledge of any facts or circumstances that give
rise or could give rise to any claims under any of the laws waived in the
preceding paragraph.

(d) Acknowledgement of Full and Final Release. Employee acknowledges and agrees
that by virtue of the foregoing, she has waived any relief available to her
(including without limitation, monetary damages, equitable relief, and
reinstatement) under any of the claims or causes of action waived in this
Section 3.

(e) Release Affirmation. Employee acknowledges and agrees that she must also
execute and deliver to the Company the Release Affirmation set forth on Exhibit
A hereto, which contains a bring-down of Employee’s release of claims set forth
in this Section 3 as it relates to claims arising through the date on which the
Release Affirmation is executed, as well as a release of claims under the Age
Discrimination in Employment Act, a law that prohibits discrimination on the
basis of age.

(f) Company Release of Claims. The Company hereby releases Employee from any and
all liabilities, claims and causes of action arising, or which may arise in the
future, from or in connection with her employment with the Company. The Company
agrees to indemnify and hold harmless Employee from and against any and all
liabilities, claims, costs and expenses, including reasonable attorneys’ fees,
in any matter arising out of or in connection with her employment with the
Company provided that Employee was acting within the scope and course of her
employment with respect to such matter.

(g) Mutual Non-Disparagement. The Company and Employee agree that, at all times
following the signing of this Agreement, the Company and Employee shall not
engage in any vilification of the other and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the other including, but not limited to, management or communication style,
methods of doing business, the quality of products and services, or role in the
community. The Company and Employee further agree to do nothing that would
damage the other’s business reputation or goodwill or the reputation of Employee
or the Company.

Section 4. Knowing and Voluntary Waiver.

Employee expressly acknowledges and agrees that she —

(a) Is able to read the language, and understand the meaning and effect, of this
Agreement;

 

-4-



--------------------------------------------------------------------------------

(b) Has no physical or mental impairment of any kind that has interfered with
her ability to read and understand the meaning of this Agreement or its terms,
and that she is not acting under the influence of any medication, drug, or
chemical of any type in entering into this Agreement;

(c) Is specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide her with the severance
payments and benefits provided by this Agreement, which they have agreed to
provide her because of her agreement to accept it in full settlement of all
possible claims that she is releasing hereunder;

(d) Acknowledges that, but for her timely execution and non-revocation of this
Agreement and the Release Affirmation, she would not be entitled to the
severance payment provided by this Agreement;

(e) Had or could have had until the Offer Expiration Date in which to review and
consider this Agreement, and that if she executes this Agreement prior to the
Offer Expiration Date, she has voluntarily and knowingly waived the remainder of
the review period;

(f) Was advised to consult with her attorney regarding the terms and effect of
this Agreement; and

(g) Has signed this Agreement knowingly and voluntarily.

Section 5. No Suit.

Employee represents and warrants that she has not previously filed, and to the
maximum extent permitted by law agrees that she will not file, a complaint,
charge, or lawsuit against any of the Releasees regarding any of the claims
released herein. If, notwithstanding this representation and warranty, Employee
has filed or files such a complaint, charge, or lawsuit, Employee agrees that
she shall cause such complaint, charge, or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge, or lawsuit, including, without limitation, the
attorneys’ fees of any of the Releasees against whom Employee has filed such a
complaint, charge, or lawsuit.

Section 6. No Re-Employment and Non-Compete.

(a) No Re-Employment. Employee hereby agrees to waive any and all claims to
re-employment with the FedEx Group. Employee affirmatively agrees not to seek
further employment with the FedEx Group.

(b) Restrictive Covenant. Employee covenants and agrees that she will not, for a
period of one year following the Separation Date, engage as a principal,
employee, agent, consultant, independent contractor or in any capacity
whatsoever with a Competitor of the Company. The Company shall be entitled to
enforcement of this covenant by court injunction. For this purpose, “Competitor”
shall include UPS, DHL, USPS and Amazon.com, or any of their respective
subsidiaries and affiliates.

 

-5-



--------------------------------------------------------------------------------

Section 7. Successors and Assigns.

The parties acknowledge and agree that this Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns.

Section 8. Severability.

If any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. The illegality or unenforceability of such provision,
however, shall have no effect upon and shall not impair the enforceability of
any other provision of this Agreement.

Section 9. Confidentiality.

Employee acknowledges that during her period of employment with the Company, she
was in possession of the Company’s valuable, confidential and proprietary
information. Accordingly, Employee agrees that all such information shall remain
the exclusive property of the Company and she agrees to hold all such
information in the strictest confidence. Employee shall not communicate any such
information in any form to any third party without the Company’s prior written
consent.

Employee understands that nothing contained in this Agreement or the Release
Affirmation limits Employee’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Employee’s right to receive an award for information provided to any Government
Agencies or to engage in any future activities protected under whistleblower
statutes.

Notwithstanding anything in this Agreement to the contrary, Employee may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made (a) in confidence to a
Government Agency or official thereof, either directly or indirectly, or to any
attorney, and (b) for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. Furthermore, Employee understands
an individual who files a lawsuit alleging retaliation by the Company for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

-6-



--------------------------------------------------------------------------------

Section 10. Litigation Support.

Upon the request of the Company’s Executive Vice President and General Counsel,
Employee shall make herself reasonably available to assist, give testimony, and
review discovery requests in connection with litigation or other disputes
involving Company. If such services are requested, Employee will be compensated
five hundred dollars ($500.00) per day for such services as an independent
contractor. In addition Company will reimburse Employee for any required travel
expenses consistent with FedEx’s expense reimbursement policies and procedures.

Section 11. Non-Admission.

Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of Employee or the Company.

Section 12. Entire Agreement.

This Agreement constitutes the entire understanding and agreement between
Employee and the Company regarding the termination of Employee’s employment.
This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings, and agreements between Employee and any member
of the FedEx Group and all benefit plans of the FedEx Group relating to the
subject matter of this Agreement.

Section 13. Modifications.

This Agreement may not be modified or amended, nor may any rights under it be
waived, except in a writing signed and agreed to by the parties hereto.

Section 14. Governing Law; Jurisdiction.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

*        *        *

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

FEDEX CORPORATION /s/ Frederick W. Smith Name:   Frederick W. Smith Title:  
Chairman of the Board and   Chief Executive Officer

 

/s/ Christine P. Richards Christine P. Richards Dated: July 19, 2017

Signature page to Christine P. Richards Separation Agreement



--------------------------------------------------------------------------------

Exhibit A

RELEASE AFFIRMATION

Section 1. Opportunity for Review; Acceptance.

Employee shall have until the twenty-first (21st) day following the Separation
Date (the “Review Period”) to review and consider this Release Affirmation. To
accept this Release Affirmation and the terms and conditions contained herein,
Employee must execute and date this Release Affirmation where indicated below
and return the executed copy of the Release Affirmation to the Company prior to
the expiration of the Review Period, but no earlier than the Separation Date.
Notwithstanding anything contained herein to the contrary, this Release
Affirmation will not become effective or enforceable for a period of seven
(7) calendar days following the date of its execution and delivery to the
Company (the “Revocation Period”), during which time Employee may further review
and consider the Release Affirmation and revoke her acceptance of this Release
Affirmation by notifying the Company in writing. To be effective, such
revocation must be received no later than the last day of the Revocation Period.
Provided that the Release Affirmation is timely executed and Employee has not
timely revoked it, the eighth (8th) day following the date on which the Release
Affirmation is executed and delivered to the Company shall be its effective
date. In the event of Employee’s failure to timely execute and deliver this
Release Affirmation or her subsequent revocation of this Release Affirmation
during the Revocation Period, this Release Affirmation will be null and void and
of no effect, and Employee shall not be entitled to any payments or benefits
under the Agreement that are conditioned upon the execution of a release of
claims (which for purposes of clarification shall include any and all payments
and benefits otherwise owing to Employee thereunder following the Separation
Date).

Section 2. Affirmation of Release; ADEA Release.

(a) Affirmation of General Release. Employee hereby extends and affirms her
release of claims against the Releasees as set forth in Sections 3-5 of the
Agreement, as if made on the date on which she signs this Release Affirmation
(the “Affirmation Date”), such that Employee hereby waives and releases all such
claims arising through the Affirmation Date.

(b) ADEA Release. In addition to the general release of claims affirmed in
Section 2(a) above, Employee hereby waives and releases all claims that Employee
ever had, now has, or may have against the Releasees by reason of facts or
omissions that have occurred on or prior to the Affirmation Date arising under
the Age Discrimination in Employment Act of 1967 or the Older Workers Benefit
Protection Act (collectively, “ADEA,” a law that prohibits discrimination on the
basis of age).

(c) EEOC Investigations. Notwithstanding the generality of the foregoing,
nothing in the Agreement shall prevent the Employee from filing a charge or
complaint against any Releasee with the Equal Employment Opportunity Commission
to challenge the validity of the waiver of her claims under the ADEA contained
in this Release Affirmation, or participating in any investigation or proceeding
conducted by the Commission.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has executed this Release Affirmation as of the
date set forth below.

 

 

 

Christine P. Richards Dated: